Case 17-60418-jwc   Doc   Filed 03/19/21 Entered 03/19/21 17:24:50   Desc Main
                           Document     Page 1 of 3
Case 17-60418-jwc   Doc   Filed 03/19/21 Entered 03/19/21 17:24:50   Desc Main
                           Document     Page 2 of 3
Case 17-60418-jwc        Doc   Filed 03/19/21 Entered 03/19/21 17:24:50             Desc Main
                                Document     Page 3 of 3



                               CERTIFICATE OF SERVICE

        This is to certify that I have served the following parties in this matter with a copy
 of the within and foregoing by, unless otherwise noted, depositing a true and correct
 copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
 follows:

 Nancy J. Whaley, Esq.
 Standing Chapter 13 Trustee
 Via Electronic Notice

 Karen King, Esq.
 Attorney for Debtor
 Via Electronic Notice

 Tammy Tarril Jackson
 1156 Timberlake Court
 Riverdale, GA 30296
                th
        This 19 day of March, 2021.

                                                       /s/ Marc E. Ripps
                                                       Marc E. Ripps
                                                       Georgia Bar No. 606515
 P. O. Box 923533
 Norcross, GA 30010-3533
 (770) 448-5377
 Email: meratl@aol.com
